Title: From George Washington to the United States Senate and House of Representatives, 11 June 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] June 11th 1790
Gentlemen of the Senate and House of Representatives,

I have directed my Secretary to lay before you a copy of the ratification of the Amendments to the Constitution of the United States by the State of North Carolina; together with an extract from a letter, accompanying said ratification, from the Governor of the State of North Carolina to the President of the United States.

Go: Washington

